Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 1 of 9 Page ID
                                #:38387




                         DECLARATION OF BRIDGET CAMBRIA, ESQ.

         I, Bridget Cambria, declare and say as follows:

    1.          My name is Bridget Cambria, Esq. and I am an attorney with, and the Executive
                Director of, Aldea – The People’s Justice Center (“Aldea”), a non-profit located in
                Reading, Pennsylvania in the County of Berks. Our organization, Aldea, offers
                universal representation to families detained at the Berks County Residential Center in
                Leesport, Pennsylvania. In the last five years, we have represented more than one
                thousand parents and children who have been detained in family detention in the Berks
                County Residential Center (“BCRC”).

    2.          I previously filed declarations in the Flores with respect to compliance with the Flores
                Settlement Agreement, and more recently with regards to enforcement of Flores during
                the COVID-19 pandemic. I am now providing this supplementary declaration to update
                the court concerning the detention of families in the BCRC during the COVID-19
                pandemic and to respond to the ICE Juvenile Coordinator Report which was filed by
                the Defendants on June 10, 2020. I have reviewed the report and certain documents
                concerning the clients we represent for immigration and detention matters before
                Immigration and Customs Enforcement.

    3.          Aldea continues to represent every family who remains detained in the BCRC during
                COVID-19, consisting of four asylum seeking immigrant families with matters
                pending in federal courts, the immigration court, and before the United States
                Citizenship and Immigration Services for humanitarian applications for relief and
                protection.

    4.          At this moment, all families continue to be detained in the BCRC in excess of 20 days.
                All families remain in detention since March of 2020. Two families have been detained
                for 106 days and two families have been detained for 97 days.

    5.          Each of the four remaining detained families cannot be removed from the United States
                at this time as they are subject to stays of removal issued by either a Federal Court or
                an Immigration Court. One family was granted a reconsideration of a negative credible
                fear finding by the USCIS Asylum Office and are scheduled for a re-interview on June
                19, 2020. As such, this family is in active credible fear proceedings.

    6.          Additionally, one family has a pending application for T-Nonimmigrant Status before
                USCIS as the family was subjected to severe trafficking into the United States,
                including the forced imprisonment and kidnapping of this family for ransom –
                including such violence being directed at the child.

    7.          Conditions have remained unchanged since this Honorable Court’s finding that the
                BCRC is not safe or sanitary in light of the COVID-19 pandemic. There remains an
                ongoing lack of education for detainees concerning the pandemic and, more strikingly,
                a lack of concern by authorities of the importance or risk COVID-19 poses on families
                in congregate care with regard to their determinations on custody.
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 2 of 9 Page ID
                                #:38388



ICE’s position that being a Plaintiff in a Federal Action asserting their individual asylum rights
and also their Constitutional rights pursuant to the 5th Amendment to ensure the safety and
physical integrity of parents and children during the COVID-19 pandemic is justification for
indefinite detention is in error:

    8.        The Flores Court has repeatedly maintained that children’s rights under the settlement
              bear no correlation to their immigration case nor the immigration case of class
              members parents. In fact, ICE in their submission to this Court on June 10 reassert this
              fact.

    9.        However, despite writing that they understand that the immigration case bears no
              relation to Flores protections afforded to minors – such as safe and sanitary conditions
              of detention or continuous efforts at placement out of detention – ICE thereafter
              immediately finds that certain class members who are asserting their rights in both
              their asylum proceedings and removal processes are to assume the blame for the
              extremely long detention lengths in the FRCs.

    10.       This assertion is without merit for several reasons:

           a. The length of detention for class members who are not Plaintiffs in federal actions
              and are simply in the asylum process pursuant to credible or reasonable fear
              proceedings or standard 240 proceedings are still detained in unsafe and unsanitary
              conditions, are still held in secure and unlicensed facilities, are still not subject to
              ongoing and continuous efforts at placement outside of detention, are still detained at
              lengths of time not permitted pursuant to the Flores Settlement.

           b. Similarly, regardless of whether a detained family pursues judicial review of their
              asylum or removal process before a Federal Court, the rights of Flores class members
              is unchanged. Otherwise children would have to choose whether to abandon Flores
              rights or to abandon their Constitutional and statutory rights pursuant to the
              Immigration and Nationality Act or regulations governing their process. There is not a
              requirement that children choose one right over another. Class members maintain
              rights under the Settlement and the Constitution and the INA and governing
              regulations – and cannot unduly be stripped of those rights arbitrarily.

           c. Therefore, the class members who are seeking judicial review in Federal Court are
              also being detained in violation of the Settlement in that are they are still detained in
              unsafe and unsanitary conditions – especially in light of COVID-19, are still held in
              secure and unlicensed facilities, are still not subject to ongoing and continuous efforts
              at placement outside of detention, are still detained at lengths of time not permitted
              pursuant to the Flores Settlement.

    11.       Those families who are Plaintiffs in Federal Actions asserting their Constitutional and
              statutory rights under the laws and regulations governing asylum have received, not
              only consideration of their claims by appropriate Federal Courts, but also have
              received stays of removal from Federal Judges who deem their claims have merit and
              also where they have found that each plaintiff will suffer irreparable harm if their
              claims are not heard.
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 3 of 9 Page ID
                                #:38389



        12.         Importantly, the overarching issue in each case cited by ICE in their report is not
                    whether the families will suffer harm – judges have determined that the families will
                    suffer harm both in writing and by granting stays of removal – but rather whether the
                    government can skirt the deprivation of the rights of Plaintiff families through various
                    jurisdiction stripping provisions in the INA, thereby stripping Federal Courts of all
                    judicial review of their claims.

        13.         The Plaintiffs in M.M.V. v. Barr contest various challenged asylum directives1 which
                    were ordered by the DHS to alter the credible fear process at the Family Residential
                    Centers to force a substantial number of negative fear findings within family
                    detention. At present, this matter is before the Court of Appears for the D.C. Circuit to
                    determine whether the Court has jurisdiction to review the substantial changes to the
                    asylum fear process. In the underlying District Court case, a stay of removal was
                    issued for about a six-month period. The Judge ultimately determined that she had
                    jurisdiction over some Plaintiffs and not others. In all cases, the Judge determined that
                    the families would be irreparably harmed by removal. The matter is now on appeal
                    subject to an expedited briefing schedule.

   a.     1 Defendants have failed to inform Plaintiffs of the standards and process by which Plaintiffs’ claims would be judged.
          Plaintiffs have a right to a legal orientation in advance of their credible fear interviews and to be oriented to any changes in
          legal standards when they occur. E.g., 8 C.F.R. §§ 235.3(b)(4), 208.30(d)(2).
   b.     Variation of the changing policies, standards, and practices has been implemented inconsistently and haphazardly to the
          detriment of each Plaintiff. For example, interviewers did not receive appropriate, required training, including training to
          assess whether aliens fall under exceptions to the newly promulgated Asylum Bar; use of CBP law-enforcement officers to
          conduct credible fear interviews, despite the fact that, on information and belief, these CBP officers lack the training that,
          under the INA and related regulations, constitutes a necessary prerequisite to acting as an Asylum Officer (e.g. 8 U.S.C. §
          1225(e); 8 C.F.R. § 208.1).
   c.     Defendants summarily announce negative asylum determinations, often directly to the applicant in the middle of the
          interview. Previously, such decisions were provided later after all testimony was solicited in support of the asylum-seeker’s
          claim in a non-adversarial interview designed “to elicit all relevant and useful information bearing on whether the applicant
          has a credible fear” as required by law, and only after review and concurrence by a supervisory asylum officer. E.g., 8 C.F.R.
          § 208.30(d).
   d.     Interviewers now improperly limit questioning, so they fail to elicit testimony necessary to develop all facts relevant or
          supportive of an asylum-seeker’s eligibility for asylum, withholding of removal, and CAT protection under the “significant
          possibility” standard required for credible fear proceedings. E.g., 8 C.F.R. § 208.30(d).
   e.     Many Plaintiffs were interviewed not once, but three or more times on three or more separate dates, over a timespan of
          several weeks or more, often by multiple officers including CBP officers. These law enforcement-type interrogation tactics
          and consequent delay in final adjudication of Plaintiffs’ claims intimidate Plaintiffs, as well as prejudice their ability to recall
          the exact specifics of what was discussed at each prior interview. See 8 C.F.R. § 208.30(d).
   f.     Defendants now schedule interviews on unnecessarily truncated scheduling without sufficient advance written notice to
          facilitate Plaintiffs’ ability to meaningfully consult with counsel or an advisor, abrogating Plaintiffs’ rights. See, e.g., 8
          U.S.C. § 1225(b)(1)(B)(iv); 8 C.F.R. § 208.30(d)(4).
   g.     Plaintiffs were initially placed in credible fear proceedings under INA 235, 8 U.S.C. § 1225 and received summary
          determinations of asylum ineligibility, interviewers immediately subjected Plaintiffs to RFI-type evaluation and
          determination, continuing the initial interview but applying the higher RFI standard without notice, orientation or access to
          counsel.
   h.     Specifically, Defendants’ interviewers are now rejecting the most favorable case law in credible fear proceedings, when
          assessing an asylum seeker’s eligibility for withholding of removal, and in assessing relief under the Convention Against
          Torture.
   i.     A policy requiring each positive fear finding by the interviewer and positive fear concurrence by the supervisory asylum
          officer, to then be further reviewed by USCIS’s Fraud Detection and National Security Directorate. Members of the Fraud
          Detection unit lack experience or training relevant to the adjudication of asylum applications as required by law (e.g., 8
          U.S.C. § 1225(e)).
   j.     Interviewers now withhold critical information relied upon when issuing a negative fear determination, which among other
          harms, prejudices and impairs Plaintiffs rights of review by an administrative immigration judge (as Plaintiffs are never fully
          told of the basis of their denial). 8 CFR 208.30(e)(1).
   k.     Officers have abandoned Child-Sensitive Treatment in Credible Fear Proceedings by requiring telephonic interviews for
          families and children, depriving Plaintiffs of necessary accommodations, using adversarial techniques and using CBP officers
          as asylum officers 8 C.F.R. § 208.30(d).
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 4 of 9 Page ID
                                #:38390




    14.      The Plaintiffs in D.A.M. v. Barr contest other issues related to COVID-19, specifically
             that the removal procedures of ICE during COVID-19 are not sufficient to ensure the
             safety of deportees, that no COVID-19 procedures have actually been adopted to
             protect detainees, and that a removal process that places deportees at substantial risk
             for contracting COVID-19 are unlawful pursuant to the 5th Amendment.

    15.      These dangers have been evidenced by the ever increasing numbers of positive
             COVID-19 detainees in ICE detention, comingling of deportees from different
             detention centers, including those who have tested positive for COVID-19, for the
             purpose of removal, the transfers of persons in between detention centers spreading
             COVID-19, the removal of persons and families who have tested positive upon
             removal from the United States, and the foreign government’s response to receiving
             families from the US during the pandemic especially for those who test positive. The
             government, again, is asserting that the parents and their children are foreclosed
             judicial review.

    16.      Many children remain detained in violation of Flores simply because they are a
             Plaintiff in a federal case or are challenging their order of removal in any other manner
             which has justified a stay of removal. The failure to provide Flores rights to these
             children violate the Settlement.

    17.      At this moment, many detained children have stays of removal that are indefinite in
             time and scope. Insomuch as their removal is not foreseeable, it is not appropriate to
             base their detention on the simple fact that they are seeking judicial review in a federal
             court. That is their legal right. It is also a false statement within each of ICE’s parole
             determinations that Flores class members will be removed on the “next flight,” where
             that child has an indefinite stay of removal. Obviously, the child will not be removed
             on the next flight, as they legally cannot be removed. Prior to removal, the child must
             fail in their claim, a stay would have to be lifted, as well as any injunctive rights on
             appeal. Only then could removal arrangements be made.

    18.      Children asserting valid legal rights in Federal Courts, where Judges have considered
             and thereafter granted stays of removal based on the facts and law at issue do not
             deprive Flores class members their Settlement rights, nor does it serve a basis to deny
             any and all Plaintiffs in federal actions parole categorically without specific
             individualized determinations.

Response to Issues Concerning the Lack of Ability to Socially Distance in the BCRC, a
congregate care facility:


    19.      ICE states in their report that the BCRC offers a communal area with “ample space for
             movement around the facility, while allowing for social distancing,” and “outdoor
             space available to residents.” These statements fail to account for the fact that the
             BCRC is a communal facility where unrelated adults, families and children commingle
             each day and throughout the day. Families are only permitted in certain parts of the
             facility at certain times of the day. They are also only allowed outside during certain
             parts of the day. At all times their movements are supervised by onsite staff, and their
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 5 of 9 Page ID
                                #:38391



                movements are authorized by the permission of the staff within the facility.

     20.        Access to indoor areas and outdoor spaces are governed by the rules of the facility. A
                family is not allowed outside any time they wish, they are simply allowed outside
                when permission is allowed. Families are not permitted in all areas of the facility at all
                times, just in their rooms and communal areas as the detained schedule permits, and at
                all times are physically monitored by detention staff.

     21.        The BCRC is a congregate care facility consisting of a single building with two floors,
                with sleeping quarters and communal spaces like a communal day room, a communal
                chapel, a communal playroom and communal showers and restrooms. Each of these
                areas do not permit adequate social distancing. They share chairs, desks, phones,
                computers, toys, showers, restrooms, and all eat during the same meal periods – in fact
                the only time they are not in a communal space is when they are in bed.

     22.        The Berks Handbook addresses the lack of social distancing available at the BCRC and
                states, [a]t the Center, you will be living in close proximity with other families,”
                “outside of free movement hours, residents are expected to remain on the bedroom
                floor,” “[d]ue to the communal nature of the Center, residents are expected to change
                their clothes in the shower rooms or their bathroom,” “[d]ue to the communal nature of
                the Center, where children from different families may room together and non-related
                adults room together,” “[r]esidents are expected to share common equipment such as
                telephones, televisions, tables, recreation games and other equipment.”

     23.        Additionally, the ICE response fails to account for the fact that the class members in
                this facility are mainly infants and young children who cannot, themselves, practice
                social distancing. In fact, several of the children are too young to even legally wear a
                mask to prevent infection and spread of COVID-19. The ages of the class members
                currently in the BCRC are age 11, 5, 3, 2, and 1. Children often want to play with each
                other, share toys, are not physically restrained nor competent to adhere to social
                distancing. As such, illnesses, viruses and other contagious diseases or infections
                normally quickly spread throughout the family detention center affecting all children
                and parents in the BCRC.

     24.        Families continue to express fear for themselves and their children in light of COVID-
                19. They express great fear as a result of many outside people who come and go from
                the facility which include Berks staff, medical staff, and the attached ICE Field Office.
                Berks County continues to be a hotbed of COVID-19. In the building across the street
                from the BCRC, the Berks Heim, a county owned and run nursing home, about 35
                people have died from COVID-19. The PA National Guard and Department of Health
                ordered testing of all residents in the Heim, and it demonstrated that as of two weeks
                ago about 97 residents were currently or formerly positive as well as 31 Berks County
                staff2. Importantly, Berks County employees also work in the BCRC. Therefore, the
                parents’ concerns for themselves and their families remain valid.

     25.        Since my last update with this Honorable Court no other family has been released from
                custody and no family has received a written response to their pending parole
2
 https://www.pottsmerc.com/news/coronavirus/mass-testing-at-berks-heim-finds-34-more-coronavirus-positives-county-
says/article_c3d01da7-068f-5d83-81c6-3c7fe6875ce8.html
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 6 of 9 Page ID
                                #:38392



              requests. Currently in the BCRC is a family from Ecuador with a five-year-old child,
              a Haitian family with a one-year-old infant, a Haitian family with an 11-year-old child
              and a three-year-old toddler, and a Haitian family with a two-year-old infant. Their
              custody status remains unchanged since my last declaration. All families continue to
              be in the credible fear process, in removal proceedings, and/or are subject to court
              ordered stays of removal which are indefinite and as a result removal is not
              foreseeable at this time.


BCRC policy of one disposable mask every eight days is not sufficient to protect parents and
their children from COVID-19 exposure:

    26.       The policy remains at the BCRC that detained parents and children are provided one
              disposable mask every eight days. Any other mask that was provided to the families
              was either provided by our organization or from a community donation. Additionally,
              the disposable masks provided cannot protect the children in the facility, as they are
              adult size masks.

    27.       ICE correctly states that children under 2 are not supposed to wear masks of any kind
              due to the risk of suffocation. This not only underscores – but emphasizes – that young
              small children cannot be safely detained during COVID-19. Not only are they not safe,
              but their open exposure to COVID-19 places every other parent, child and employee
              in the facility at risk of contracting COVID-19.

    28.       If ICE cannot protect the young minor children from COVID-19 spread because of
              physical limitations, then they should not be detained in the first place during the
              COVID-19 pandemic where alternatives to detention exist. They are risking the lives
              of the infants in their care, as well as all detainees and employees present in spaces
              where infants are detained.

    29.       Finally, ICE states that detainees may simply request another mask if they want one.
              Not a single-family reports being instructed that they can receive a replacement mask
              when they want one. Each family, however, knows that they receive a new disposable
              mask every 8 days. This demonstrates a lack of instruction concerning COVID-19
              with detained parents and/or a disconnect between ICE and facility staff or policies.

    30.       The disconnect remains concerning glove availability within the facility. ICE correctly
              states that gloves are provided to detained parents when they clean their rooms and the
              rest of the BCRC pursuant to a work program where the parents are paid $1 per day.
              The families state that at no other time are gloves readily available to them.

    Viral Stomatitis outbreaks among children in the BCRC are demonstrative of the lack of
    ability to socially distance and the lack of safe and sanitary conditions for children during
    the COVID-19 pandemic


    31.       For several months, children from various families have complained about bumps and
              sores on their children’s lips, in their children’s mouths and in the throats of the
              children causing pain, discomfort, trouble eating and breathing, bad breath and
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 7 of 9 Page ID
                                #:38393



                   bleeding. Parents report waking to their children’s sheets being covered in blood from
                   the mouths of their infants and young children. It has affected children currently
                   detained and other children who have since been released from the facility.

       32.         Following some children being sent to a hospital as a result, a diagnosis of viral
                   stomatitis has emerged. And in fact, families indicate that the medical providers within
                   the BCRC described their issues as being caused by a virus spreading throughout the
                   facility.

       33.         I have had an opportunity to review the medical records for each of the children
                   currently detained and can confirm that viral stomatitis is the conclusion from hospital
                   providers. I am unclear why ICE placed the word virus in quotes – when in fact,
                   stomatitis is caused by an underlying viral infection3.

       34.         In any event, the fact that a highly contagious disease has already spread throughout
                   the BCRC is easily demonstrative as to how COVID-19 could similarly spread. In fact,
                   the spread of this virus occurred both before COVID-19 lockdowns began and post
                   COVID-19 lockdowns as instituted in the State of Pennsylvania. At least one child
                   experienced a reemergence of the stomatitis. The children who remain in detention
                   post-symptoms now possess scars on their lips from the sores resulting from the
                   stomatitis infection.

       35.         ICE attributes the viral spread of stomatitis in the BCRC to parents “sharing sippy
                   cups” without proper cleaning. No family reported that they were told by doctors that
                   the sharing of sippy cups was the reason for their infections. In fact, most of the
                   families posit that their belief is that children share toys, and often put those toys in
                   their mouths resulting in the spread of the virus.

       36.         However, this justification by ICE is simply another demonstration as to why children
                   cannot safely be detained during the COVID-19 pandemic, given its highly contagious
                   nature. Children cannot adhere to social distancing requirements and are not physically
                   restrained. Children will commingle, play with toys, touch things, cough and sneeze
                   and more, and often will not keep a mask on 24/7 – certainly not the children who the
                   CDC doesn’t even recommend wearing masks due to the suffocation risk.

                   ICE's Flores Summaries are insufficient, incorrect, and not individualized

       37.         The parole worksheets provided to this Honorable Court continue to fail to provide an
 3
     See U.S. National Library of Medicine. https://medlineplus.gov/ency/article/001383.htm

 “Herpetic stomatitis - Herpetic stomatitis is a viral infection of the mouth that causes sores and ulcers. These mouth
 ulcers are not the same as canker sores, which are not caused by a virus…Causes: Herpetic stomatitis is an infection
 caused by the herpes simplex virus (HSV), or oral herpes. Young children commonly get it when they are first exposed
 to HSV. The first outbreak is usually the most severe. HSV can easily be spread from one child to another…Symptoms
 may include: Blisters in the mouth, often on the tongue, cheeks, roof of the mouth, gums, and on the border between the
 inside of the lip and the skin next to it; After blisters pop, they form ulcers in the mouth, often on the tongue or cheeks;
 Difficulty swallowing; Drooling; Fever, often as high as 104°F (40°C), which may occur 1 to 2 days before blisters and
 ulcers appear; Irritability; Mouth pain; Swollen gums; Symptoms may be so uncomfortable that your child doesn't want
 to eat or drink; Bad breath and a coated tongue are common side effects…Outlook (Prognosis)…Your child should
 recover completely within 10 days without treatment…Your child will have the herpes virus for life. In most people, the
 virus stays inactive in their body. If the virus wakes up again, it most often causes a cold sore on the mouth. Sometimes,
 it can affect the inside of the mouth, but it won't be as severe as the first episode.”
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 8 of 9 Page ID
                                #:38394



            individualized determination for each family at the BCRC as to why they remain
            detained during the COVID-19 pandemic. They also contain factually inaccurate
            information.
    38.     At no point, prior to May 14, 2020, was any parent asked if they wanted to separate
            from their child, thereby sending their child to a sponsor while the parent remained in
            detention. This choice was never presented to a family prior to May 14, despite ICE
            indicating on these forms that each family was provided a parole review initially upon
            entering the BCRC.

    39.     It is for that reason that each family called our offices immediately after meeting with
            ICE, because they were confused, startled, and failed to understand what their refusal
            to separate from their children would mean. It also startled them, because at no other
            time had ICE met with to ask questions, other than their initial intake into the facility.

    40.     The Flores Release Summaries demonstrate ICE has failed in their responsibility to
            continuously provide efforts to place class members outside of detention. In fact, it
            appears this, at most, was conducted two times. One, the moment they arrived at the
            BCRC and second, when instructed by this Court – and even then, ICE’s compliance
            was arbitrary and ministerial.

    41.     As is stated concerning the other two FRCs, information contained in the Summary
            reports is at parts inaccurate and not consistent with our efforts as legal service
            providers as well as the postures of their legal cases is not in every case stated
            correctly.

    42.     One minor J.O.E., for example, who has a stay of removal issued by the Immigration
            Court, a motion to reopen pending and submitted an application for a trafficking visa –
            ICE maintains that it will remove her despite that application being lodged and
            pending with USCIS. It further misstates the child's initial entry date (real date
            2/3/2020), the date and manner in which she and her parents were forcibly kidnapped
            and brought back into the United States, subsequent to their MPP placement, and
            thereafter ransomed, and fails to state that she and her parents are cooperating with law
            enforcement concerning their trafficking. It maintains that they will remove her and
            her parents, but in the same summary states that the country to which they will be
            deported has “closed its borders” due to the COVID-19 pandemic.

    43.     The remaining three children’s summaries for the BCRC are identical in their reliance
            solely on the parents’ immigration case to determine parole for the minor and in fact,
            they differ only in their biographic information.

    44.     The Flores Release Summaries provide that removal of the class member will occur on
            the “next flight.” This is not true, as each minor cannot be removed in the foreseeable
            future as they are each subject to a stay of removal.

    45.     The Flores Release Summaries do not contain an individualized analysis for each child,
            but rather are predominantly determined by the parents’ immigration case and the
            parents’ failure to separate from their child. Each summary provides much of the same
            information which was previously provided to this Court.

    46.     In fact, each family at the BCRC has a home willing to receive them, they have
Case 2:85-cv-04544-DMG-AGR Document 831-1 Filed 06/25/20 Page 9 of 9 Page ID
                                #:38395



               provided that information to ICE and have offered to accept whatever alternatives to
               detention are prescribed by ICE. However, as stated before, we, as counsel, have never
               received a denial of parole in writing and in fact have never received a response to our
               written request for parole which was filed with our local AFOD and ERO Supervisor.

    47.        At no point were the medical conditions of parents or their children considered in
               each summary nor was the prevalence of the COVID-19 pandemic a consideration.

    48.        At no point were the continued violations of Flores rights for each child considered in
               each parole summary.

Conclusions:

    49.        At this moment, the government remains in substantial noncompliance with the
               settlement. They continue to detain children in secure, unlicensed facilities which are
               not safe or sanitary. They continue to do so during a pandemic. They have shirked on
               their responsibilities to comply with countless orders issued by this Court, and have in
               turn required children to languish in detention during their substantial noncompliance
               rather than address the issues which have led us to this point: children in indefinite
               detention with no safe alternative, but for the safe release of children in its custody to
               be done consistently with how ICE has done so for the last five years, into the custody
               of their parents to ensure care during the pandemic. This remains a consideration that
               must be made in light of 8 C.F.R. 1236.3.

    50.        Legal service providers remain ready to provide exact sponsor information, including
               address, phone, and name and we also remain ready to provide appropriate safe
               transportation for families from custody to their sponsors in light of COVID-19. We
               remain ready to assist clients post release to ensure the best compliance with
               requirements of any alternatives to detention placed on our clients.


I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct pursuant to 28 U.S.C. ¶ 1746.

Executed this 17th day of June 2020 in Reading, Pennsylvania.




Bridget Cambria, Esq.
